The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II (claims 95-126) and the species of claim 99, claim 118 and claim 124 without traverse in the reply filed on 06/13/2022 is acknowledged.  In light of the amendments below, the species elections are withdrawn.
Claims 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claim 30 directed to Invention I nonelected without traverse. Accordingly, claim 30 has been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin MacDonald on 08/11/2022.
Please amend the claims as follows:

30. (canceled).

95. An electro-wetting device for taking measurements across a droplet interface, the electro-wetting device comprising: 
a first substrate supporting an array of actuation electrodes;
an insulator layer covering the actuation electrodes and having a hydrophobic surf ace,
a second substrate facing the hydrophobic surface of the insulator layer and supporting at least one set of at least two sensor electrodes, wherein the second substrate is coated by a hydrophobic material forming a further hydrophobic surf ace facing the hydrophobic surface of the insulator layer, the electro-wetting device being arranged to receive the fluid medium and the droplets disposed on the further hydrophobic surface of the hydrophobic material coating the second substrate, as well as the hydrophobic surf ace of the insulator layer, wherein the hydrophobic material coating the second substrate has apertures exposing at least part of the sensor electrodes,
the electro-wetting device being arranged to receive a fluid medium and droplets comprising liquid in the fluid medium disposed on the hydrophobic surface, the actuation electrodes being configured to receive actuation signals for electro-wetting and moving received droplets in order to form at least one system of droplets having one or more droplet interfaces between droplets, and the sensor electrodes of each set being configured to make electrical connections to respective droplets in the at least one system of droplets.

116-117. (cancelled).

Reasons for Allowance
	Claims 95-115 and 118-126 are allowed because the prior art fails to teach or suggest the claimed aperture and sensor configuration.  The specification also explains that specific sensor configuration is used to allow DIB detection and sensing
	The sensor electrodes 100 are arranged to make an electrical connection with respective droplets 1. The provision of the sensor electrodes 100 is a convenient and reliable way to make electrical connections to the droplets 1, for example to take electrical measurements between the droplets 1 across a droplet interface formed therebetween. In contrast, such a type of electrical connection is not possible from the actuation electrodes 58 due to the presence of the insulating layer 61 including layer 62 of electrically insulating 10 material between the actuation electrodes 48 and the droplets 1.
	The hydrophobic material 68 that covers the layer 58 of conductive material coating the second substrate 54 is provided with apertures 69 that expose part of the sensor electrodes 100, although more generally the apertures may be larger and expose the entirety of the sensor electrodes 100. The apertures 69 in the hydrophobic material 68 assist in making an 15 electrical contact between the sensor electrodes 100 and the droplets 1. The fluid medium 60 and/or the liquid of the droplets 1 can flow into apertures 69, and have a lower electrical impedance than the hydrophobic material 68, thereby providing a conductive path

(pg. 17).  This is shown in Figure 3 (aperture 69 that exposes sensor 100):

    PNG
    media_image1.png
    299
    403
    media_image1.png
    Greyscale

The Office could not find EWOD devices with this aperture 69 that exposes sensor 100.  The closest prior art teaches acoustic energy generator 20 in communication with droplet through aperture with immersion transducer 60 to generate vibratory or resonating forces with the droplet (1) in order to impart the fluid flow within the droplet (1), but this is not a sensor (US 20160108433, Figs. 2-4).  Other prior art teaches electrowetting devices 200 with optical detector 246 that detects droplets through aperture 238, but fails to teach or suggest actuation electrodes in both top and bottom substrates (US 20140216932, Fig. 2).  Other prior art teaches teaches EWOD device with the following configuration:

    PNG
    media_image2.png
    563
    701
    media_image2.png
    Greyscale

(US 2012/0007608, Fig. 25; annotated).  In other words, the prior art fails to provide a reason or motivation to combine the device configuration of US 20140216932 with prior art that teaches dual-substrate EWOD devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 95- 115 and 118- 126 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637